Citation Nr: 1639168	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for asbestosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to July 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge via videoconference technology in June 2016.  A transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PFT results during the pendency of the claim do not indicate FVC of 50- to 64- percent predicted, DLCO (SB) of 40- to 55- percent predicted, or a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for asbestosis with pleural plaques were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6833 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  For the reasons indicated below, the PFT scores on the VA examinations are adequate to decide the claims.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a June 2016 before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of his claim.
 
Regulations and Analysis

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1 , 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3  (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1  (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection on June 11, 2010. 

The Veteran's pleural plaques are evaluated under Diagnostic Code 6833, asbestosis.  Disabilities evaluated under Diagnostic Codes 6825 through 6833 are rated using the General Rating Formula for Interstitial Lung Disease (General Rating Formula).  38 C.F.R. § 4.97 (2015).  Under the General Rating Formula, an FVC of 75 to 80 percent predicted, or a DLCO (SB) test of 66 to 80 percent predicted warrants a 10 percent rating.  An FVC of 65 to 74 percent predicted or a DLCO (SB) of 56 to 65 percent predicted warrants a 30 percent rating.  An FVC of 50 to 64 percent predicted, or; a DLCO (SB) of 40 to 55 percent predicted, or; a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation warrants a 60 percent rating.  Id.  

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are used for rating purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be performed and explains why.  38 C.F.R. § 4.96  (d)(4) (2015).  When evaluating a disability based upon PFT results, post-bronchodilator results are used unless they are poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used.  38 C.F.R. § 4.96 (d)(5) (2015). 

If the DLCO (SB) test is not of record, the disability may be rated based on alternative criteria as long as the examiner explains why the DLCO (SB) test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2) (2015).

A March 2011 VA examination indicates that the Veteran's DLCO is mildly reduced at 64 percent.  The overall impression was mild obstruction with no restriction and mild diffusion impairment.  The diagnosis was asbestosis with minimum involvement with no functional limitation.  The Veteran continued to work part-time as a forestry consultant.

An April 2011 PFT consult indicates that the Veteran's DLCO is mildly reduced at 64 percent.

In September 2012, the Veteran had an additional VA examination.  The diagnoses were COPD with mild functional limitation and asbestosis with minimal functional limitation.  The Veteran's post-bronchodilator results were FVC at 66 percent and DLCO at 59 percent.

In October 2012, the September 2012 examiner, a physician's assistant, provided an addendum.  He indicated that the overall moderate obstructive pattern is consistent with COPD.  However, current medical expertise does not exist that would allow separation of the PFT results regarding COPD and asbestosis.

In January 2013, the RO requested an opinion from another examiner, a nurse practitioner.  The examiner indicated that the findings in the September 2012 PFTs are consistent with COPD and not due to his asbestosis; further noting that pleural plaques are asymptomatic.

An August 2014 private opinion indicates that the Veteran has COPD but his asbestosis is a significant contributor to his symptoms.  His chest x-ray shows extensive interstitial disease due to asbestosis.

The Veteran has submitted December 2012 and June 2016 private PFTs; however, there are no post-bronchodilator results available for rating purposes.

Initially, as noted, the Board must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability.  Here, given the conflicting medical opinions, the Board will attribute all of the Veteran's respiratory symptoms to his service connected asbestosis.  However, the above evidence reflects that all valid PFT scores during the pendency of the claim, including both FVC and DLCO, were within the range listed in the criteria for a 30 percent rating.  With regard to the private PFT scores with no post-bronchodilator results, clarification of private medical reports is warranted in some circumstances, specifically, when "a private medical report is the only evidence on a material issue, and material medical evidence can no longer be obtained as to that issue, yet clarification of a relevant, objective fact would render the private medical report competent for the assignment of weight." Carter v. Shinseki, 26 Vet.App. 534, 545 (2014), vacated on other grounds by Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015) (citing Savage v. Shinseki, 24 Vet.App. 259, 267-70 (2011)); Savage, 24 Vet. App. at 270 (specifically limiting this duty to situations where "the missing information is relevant, factual, and objective-that is, not a matter of opinion" but also noting that, when it is applicable, the duty to clarify "includes medical examination reports of all kinds").  Here, the private medical reports are not the only evidence on a material issue and there is no indication that there are any post-bronchodilator results that would render the reports valid.  Consequently, the Board will not remand the claim to seek clarification of these private medical reports. 


As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The Veteran's disability is contemplated by the detailed criteria in the diagnostic codes discussed above.  The Veteran's complaints of problems with breathing and shortness of breath are contemplated by the different types of PFT scores  listed in the criteria, which consider these symptoms in arriving at their results.  A remand for referral for extraschedular consideration is thus not warranted.  Moreover, as the evidence does not indicate that these disabilities result in unemployability, the issue of entitlement to a TDIU has not been reasonably raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, the preponderance of the evidence is against an initial rating higher than 30 percent for asbestosis.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b) 38 C.F.R. § 4.3.



ORDER

Entitlement to an initial rating in excess of 30 percent for asbestosis is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


